Grantee:
 
Grant Date:
 
No. of Restricted Shares:
 


Exhibit 10.8
ORION ENERGY SYSTEMS, INC.
2004 STOCK AND INCENTIVE AWARDS PLAN
As Amended and Restated Effective December 24, 2007
and Amended October 27, 2010
RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, made and entered into as of the Grant Date specified above (the
“Grant Date”) by and between Orion Energy Systems, Inc., a Wisconsin corporation
(the “Company”), and the Grantee specified above (“Grantee”).
RECITALS


WHEREAS, the Company maintains the Orion Energy Systems, Inc. 2004 Stock and
Incentive Awards Plan, as amended and restated (the “Plan”), and Grantee has
been selected by the Committee to receive a Restricted Stock Award under the
Plan; and
WHEREAS, as a condition to the receipt by Grantee of this Restricted Stock
Award, Grantee reaffirms and agrees to be bound by the confidentiality,
inventions, non-solicitation and non-competition provisions set forth in prior
agreements between the Grantee and the Company, which are incorporated by
reference herein, in consideration for receipt of the Restricted Stock Award
pursuant hereto, continued employment, and other good and valuable
consideration.
AGREEMENT


NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
1.
Award of Restricted Stock

1.1    Effective as of the Grant Date, the Company hereby grants to Grantee an
award of the number of shares of restricted Common Stock of the Company
specified above (“Restricted Stock”), subject to, and in accordance with, the
restrictions, terms and conditions set forth in the Plan and this Agreement.
1.2    This Agreement (including any appendices or exhibits) shall be construed
in accordance with, and subject to, the provisions of the Plan (which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
1.3    This Restricted Stock Award is conditioned upon Grantee’s acceptance of
the terms of this Agreement and any other agreement incorporated herein, as
evidenced by Grantee’s execution of this Agreement or by Grantee’s electronic
acceptance of the Agreement in a manner and during the time period allowed by
the Company. If the terms of this Agreement are not timely accepted by




--------------------------------------------------------------------------------




execution or by such electronic means, this Restricted Stock Award may be
cancelled by the Committee.
2.
Restrictions

2.1    Subject to the terms of the Plan and this Agreement, if the Grantee
remains employed by the Company as of the applicable vesting date, the
Restricted Stock shall vest one-third (1/3) per year on each of the first three
(3) anniversaries of the Grant Date set forth herein. For purposes of this
Agreement, employment with a Subsidiary of the Company or service as a member of
the Board of Directors of the Company, shall be considered employment with the
Company.
2.2    Subject to vesting in accordance with Section 2.1, the terms of the Plan
and this Agreement, Grantee shall own the vested Restricted Stock free and clear
of all restrictions imposed by this Agreement. The Company shall transfer the
vested Restricted Stock (less any applicable withholding pursuant to Section 5)
to an unrestricted account in the name of the Grantee as soon as practical after
each applicable anniversary of the Grant Date.
2.3    In the event, prior to vesting, (i) Grantee dies while actively employed
by the Company, or (ii) Grantee has his or her employment terminated by reason
of disability (within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)) (“Disability”), any Restricted Stock
shall become fully vested and nonforfeitable as of the date of Grantee’s death
or Disability. The Company shall transfer the Restricted Stock, free and clear
of any restrictions imposed by this Agreement to Grantee (or, in the event of
death, his or her surviving spouse or, if none, to his or her estate) as soon as
practical after his or her date of death or termination for Disability.
2.4    In exchange for receipt of consideration in the form of this Restricted
Stock Award, continued employment, and other good and valuable consideration,
Grantee reaffirms and agrees to be bound by the confidentiality, inventions,
non-solicitation and non-competition provisions set forth in prior agreements
between the Grantee and the Company.
2.5    Except for death or Disability as provided in Section 2.3, or except as
otherwise provided in a severance agreement with Grantee, if Grantee terminates
his or her employment or if the Company terminates Grantee’s employment prior to
vesting, the Restricted Stock shall cease to vest further, all of the unvested
Restricted Stock shall be immediately forfeited and cancelled, and Grantee shall
only be entitled to the Restricted Stock that has vested as of his or her date
of termination.
2.6    Notwithstanding the other provisions of this Agreement, in the event of a
Change of Control prior to vesting, all otherwise unvested Restricted Stock
shall become fully vested and nonforfeitable as of the date of the Change of
Control. The Company shall transfer the Restricted Stock that vests pursuant to
this Section 2.6 to an unrestricted account in the name of Grantee as soon as
practical after the date of the Change of Control.
2.7    The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock, and any such attempted

2



--------------------------------------------------------------------------------




sale, assignment, transfer, pledge or other encumbrance shall be null and void.
In addition, Grantee shall not sell any shares acquired under this Agreement
except as permitted by the terms of the Plan and at a time when applicable laws,
Company policies and any agreement between the Company and its underwriters do
not prohibit a sale.
3.
Stock; Dividends; Voting

3.1    The Restricted Stock shall be registered in the name of Grantee as of the
respective Grant Date for such shares of Restricted Stock. The Company may
evidence the registration of the Restricted Stock in such manner as the
Committee may deem appropriate, including by issuing stock certificates or using
a restricted book entry account with the Company’s transfer agent. Physical
possession or custody of any stock certificates that are issued shall be
retained by the Company until such time as the Restricted Stock is vested in
accordance with Section 2. The Company reserves the right to place a legend on
such stock certificate(s), or an appropriate stop-transfer order in the case of
book-entry registration, restricting the transferability of the Restricted Stock
and referring to the terms and conditions (including forfeiture) of this
Agreement and the Plan.
3.2    During the period the Restricted Stock is not vested, the Grantee shall
not be entitled to receive any dividends or similar distributions declared on
such unvested Restricted Stock and Grantee shall not be entitled to vote any
such unvested Restricted Stock.
3.3    In the event of a stock split, stock dividend or other change in
capitalization or another corporate event described in Section 6.4 of the Plan,
the number and type of shares subject to this Agreement shall be adjusted by the
Committee to the extent provided in Section 6.4 of the Plan.
4.
No Right to Continued Employment or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time or for any reason. The Plan may be terminated at any
time, and, even if the Plan is not terminated, Grantee shall not be entitled to
any additional awards under the Plan.
5.
Taxes and Withholding

Grantee shall be responsible for all federal, state, local and foreign taxes
payable with respect to this award of Restricted Stock and dividends or other
distributions paid on such Restricted Stock. Grantee shall have the right to
make such elections under the Code as are available in connection with this
Restricted Stock Award. Grantee shall rely solely on the determinations of
Grantee’s own tax advisors or his or her own determinations and not on any
statements or representations by the Company or any of its agents with regard to
all such tax matters. Grantee acknowledges that it is his or her sole
responsibility, and not the Company’s, to make any filings required to make any
such elections under the Code, even if Grantee requests that the Company or its
representatives make the filings on his or her behalf. Grantee agrees to report
the value of the Restricted Stock in a manner consistent with the Company’s
reporting for income tax purposes. The Company shall have

3



--------------------------------------------------------------------------------




the right to retain and withhold from any payment of Restricted Stock or cash
the amount of taxes required by any government to be withheld or otherwise
deducted and paid with respect to such payment. At its discretion, the Company
may require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed. In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due to Grantee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Restricted Stock having a market value not less than the amount of
such taxes.
6.
Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.
7.
Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing except as otherwise provided in Section 19.1 of the Plan.
8.
Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
9.
Governing Law

The validity, interpretation, construction, and performance of this Agreement
and agreements incorporated by reference herein shall be governed by the laws of
the State of Wisconsin without giving effect to the conflicts of laws principles
thereof.
10.
Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, legal
representatives, guardians and successors.
11.
Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee in its absolute discretion. Any
determination made hereunder shall be final, binding, and conclusive on Grantee
and the Company for all purposes.

4



--------------------------------------------------------------------------------




12.
Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Grant Date first above written.


ORION ENERGY SYSTEMS, INC.


 
 
 
 
 
 
 
Grantee
By:
 
 
 
Title:
 
 
 


5

